RESTRICTION REQUIREMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Group I, claim(s) 1-10, drawn to a method claim “A wind turbine offshore installation method of installing a wind turbine”.
Group II, claim(s) 11-15, drawn to apparatus claim “A semi-submersible type floating substructure”.
The inventions listed as Groups l-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Special Technical Features
Group I include the special technical feature of “a method comprising: a step of towing the semi-submersible type floating substructure on which the wind turbine is erected to an installation target site on a sea and a step of coupling the wind turbine” not found in Group II.
Group II includes the special technical features of “a support part provided at the floating substructure body and configured to be coupled to a lower portion of a tower of the wind turbine, wherein the floating substructure body includes a penetration part penetrating the floating substructure body vertically and extending to an outer edge of the floating substructure body in a plan view, and the support part is provided along an edge of the penetration part, and wherein the floating substructure body includes: a plurality of columns each formed into a columnar shape and separated in a horizontal direction; a lower hull connecting the plurality of columns; and a 
The only features shared by Groups I and II that would otherwise unify the groups, is the technical feature of “a semi-submersible type floating substructure” and “a spar type floating substructure for supporting the wind turbine on the sea” in Group I and Group II
However, these shared technical feature does not represent a contribution over prior art, because the shared technical feature is disclosed by US Publication 2012/0000071 A1 (HARRIS). HARRIS discloses a semi-submersible floating substructure body floating on a water surface having a spar” (¶0025). As the shared technical features were known in the art at the time of the invention, this cannot be considered a special technical feature that would otherwise unify the groups. Therefore, Groups I and II lack unity under PCT Rule 13.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case, where such evidence or admission is provided 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAFIQ MIAN/Examiner, Art Unit 3746
February 16, 2022